Exhibit 10.1

 



AMENDMENT NO. 8 TO FORBEARANCE AGREEMENT

 

This Amendment No. 8 to Forbearance Agreement (“Amendment”) dated effective
December _16____, 2016 is by and between ZYNEX, INC., a Nevada corporation,
ZYNEX MEDICAL, INC., a Colorado corporation, ZYNEX NEURODIAGNOSTICS, INC., a
Colorado corporation, ZYNEX MONITORING SOLUTIONS, INC., a Colorado corporation,
ZYNEX BILLING AND CONSULTING, LLC, a Colorado limited liability company, and
PHARMAZY, INC., a Colorado corporation (collectively, and jointly and severally,
“Borrower”), and TBK BANK, SSB (“Lender”).

 

RECITALS

 

A.The parties entered into a Forbearance Agreement dated December 17, 2014, as
amended by Amendment No. 1 to Forbearance Agreement dated March 27, 2015,
Amendment No. 2 to Forbearance Agreement dated June 30, 2015, Amendment No. 3 to
Forbearance Agreement dated September 30, 2015, Amendment No. 4 to Forbearance
Agreement dated December 15, 2015, Amendment No. 5 to Forbearance Agreement
dated March 28, 2016, Amendment No. 6 to Forbearance Agreement dated June 30,
2016, and Amendment No. 7 to Forbearance Agreement dated September 29, 2016 (the
“Forbearance Agreement”).

 

B.The parties desire to amend the Forbearance Agreement to extend the
Forbearance Period, and to evidence certain additional continuing covenants
related to such extension.

 

AGREEMENT

 

1.Amendment. Section 4.1(i) of the Forbearance Agreement is amended to read as
follows: “11:59 pm Portland, Oregon time on March 31, 2017.”

 

2.Continuing Condition. The continued effectiveness of the extension of the
Forbearance Period is conditional upon Borrower maintaining an order backlog no
longer than seven (7) days.  Upon Lender’s request, Borrower will provide Lender
with information regarding shipment of products and the interval between order
date and shipment, and shall provide Lender with evidence of Borrower’s
continuous compliance with this condition.

 

3.Reinstatement of Principal Reduction Payments. For the avoidance of doubt, the
principal reduction payment covenant set forth in Section 3(a) of Amendment No.
4 to Forbearance Agreement, as suspended in Amendment No. 5 to Forbearance
Agreement, was reinstated as of May 1, 2016, and such covenant remains in effect
as of the date of this Amendment.

 

4.Additional Covenant. Borrower reaffirms, agrees, and covenants that Lender
shall have the right at any time or times in Lender’s sole discretion to have
Lender personnel or independent accountants or consultants engaged by Lender
visit the properties of Borrower, inspect the Collateral and the other assets of
Borrower, and discuss Borrower’s business, financial condition, results of
operations, and business prospects with Borrower’s principal officers and
independent accountants and other professionals providing services to Borrower.
Borrower agrees and covenants that Borrower shall cooperate, and shall cause its
employees, agents and service providers to cooperate in such activities.

 

5.Refinance Fee. Upon retirement of the Obligations in connection with a
refinancing transaction prior to the termination of the Forbearance Period,
Borrower will pay to Lender a Refinance Fee as set forth below contemporaneously
with the closing of the refinancing transaction. The payment of the Refinance
Fee and the repayment of all Obligations to Lender are conditions precedent to
the release of Lender’s security interest in all assets of Borrower. For the
purposes of this Amendment, “Obligations” shall have the meaning given such term
in the Loan and Security Agreement dated December 19, 2011, as amended. The
Refinance Fee shall be due as follows: (a) $10,000 if the refinancing
transaction occurs on or before January 31, 2017; (b) $20,000 if the if the
refinancing transaction occurs between February 1, 2017 and February 28, 2017;
and (c) $30,000 if the if the refinancing transaction occurs between March 1,
2017 and March 31, 2017.

 

 

 

 



AMENDMENT NO. 8 TO FORBEARANCE AGREEMENT







 

 

 

6.Other Provisions. Except as specifically provided herein, all terms and
conditions of the Forbearance Agreement shall remain in full force and effect,
without waiver or modification. All terms defined in the Forbearance Agreement
shall have the same meaning when used in this Amendment. This Amendment and the
Forbearance Agreement shall be read together, as one document.

 

7.Signatures. This Amendment may be executed in any number of counterparts, each
of which when executed and delivered shall be deemed to be an original, and all
of which when taken together shall constitute one and the same Amendment.

 

UNDER OREGON LAW, MOST AGREEMENTS, PROMISES AND COMMITMENTS MADE BY A LENDER
CONCERNING LOANS AND OTHER CREDIT EXTENSIONS WHICH ARE NOT FOR PERSONAL, FAMILY
OR HOUSEHOLD PURPOSES OR SECURED SOLELY BY THE BORROWER’S RESIDENCE MUST BE IN
WRITING, EXPRESS CONSIDERATION AND BE SIGNED BY THE LENDER TO BE ENFORCEABLE.

 

[signature page follows]

 

 

 

 

 



AMENDMENT NO. 8 TO FORBEARANCE AGREEMENT





 

 

Dated effective as of the date first written above.

 



            BORROWER:   LENDER:             ZYNEX, INC., a Nevada corporation  
TBK BANK, SSB               By: /s/ Thomas Sandgaard   By: /s/ Jonathan Kott  
Name: Thomas Sandgaard   Name: Jonathan Kott   Title: CEO   Title:    SVP,
Portfolio Manager               ZYNEX MEDICAL, INC., a Colorado corporation    
                By: /s/ Thomas Sandgaard         Name: Thomas Sandgaard        
Title: CEO                     ZYNEX NEURODIAGNOSTICS, INC., a Colorado
corporation                     By: /s/ Thomas Sandgaard         Name: Thomas
Sandgaard         Title: CEO                                 ZYNEX MONITORING
SOLUTIONS, INC., a Colorado corporation                     By: /s/ Thomas
Sandgaard         Name: Thomas Sandgaard         Title: CEO                    
            ZYNEX BILLING AND CONSULTING, LLC, a Colorado limited liability
company                     By: /s/ Thomas Sandgaard         Name: Thomas
Sandgaard         Title: CEO                     PHARMAZY, INC., a Colorado
corporation                     By: /s/ Thomas Sandgaard         Name: Thomas
Sandgaard         Title: CEO        



 

 



AMENDMENT NO. 8 TO FORBEARANCE AGREEMENT

Signature Page



 

